Citation Nr: 0839915	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a left foot 
disability manifested by numbness and tingling.  

3.  Entitlement to service connection for a right foot 
disability manifested by numbness and tingling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1992 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's cervical spine strain is related to an in-
service accident. 

2.  The veteran does not have a left foot disability 
manifested by numbness and tingling related to service.  

3.  The veteran does not have a right foot disability 
manifested by numbness and tingling related to service.


CONCLUSIONS OF LAW

1.  A cervical spine strain was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008). 

2.  A left foot disability manifested by numbness and 
tingling was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008). 

3.  A right foot disability manifested by numbness and 
tingling was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2004 and August 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Cervical Spine Disability

The veteran contends that he has a current cervical spine 
disability related to service.  He asserts that during 
service he fell off a telephone pole injuring his cervical 
spine. 

The veteran has a current cervical spine disability.  A 
December 2007 VA examination report noted a diagnosis of 
cervical spine strain.

Service treatment records include multiple complaints related 
to the upper back.  In August 1994, the veteran complained of 
sudden onset of sharp pain on inhalation to left arm and left 
side of the upper back which started that day.  An October 
1997 record noted that the veteran injured his neck that 
morning doing PT and an assessment of cervical strain was 
noted.  Then in April 2000, a couple of records noted the 
veteran's history of chronic back pain, upper greater than 
lower.  On an August 2003 Report of Medical Assessment, the 
veteran noted that neck pain was worse compared to his last 
medical assessment.  The veteran filed a claim seeking 
compensation for disability to the upper back the same month 
he was discharged from active duty.  

VA afforded the veteran an examination in April 2004.  After 
evaluation of the veteran and a history from the veteran, the 
examiner noted that it was not as least likely as not that 
there was any significant residual problems related to 
service injures to the cervical spine. 

A VA treatment record dated in May 2007 noted the veteran's 
complaint of sharp bilateral neck pain for three months that 
initially manifested in college.  

VA afforded the veteran an examination in December 2007 for 
which the claims folder was reviewed in conjunction with 
examination of the veteran.  In noting a diagnosis of 
cervical spine strain, the examiner stated that it was not 
likely that his current cervical spine disability was caused 
by or a result of service.  He reasoned that while the 
veteran was treated for neck strain during service, there was 
no evidence of a chronic or permanent condition that 
originated at that time.  

Based on review of the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for a cervical spine strain is warranted.  The 
record demonstrates that the veteran was treated for upper 
back problems in service, characterized as a cervical strain.  
He applied for compensation at discharge from service and 
complaints of neck pain have been continuous since active 
duty.  VA examiners have opined that the veteran's current 
cervical spine disability is not likely related to service.  
However, service treatment records document multiple 
complaints related to the cervical spine, the veteran is 
competent to attest to his observations of his cervical spine 
disability, his statements as to the continuity of his 
symptoms are credible, and the current diagnosis of cervical 
strain and its manifestations are similar to those made in 
service.  See infra Layno v. Brown, 6 Vet. App. 465 (1994 ), 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Therefore, the criteria for service connection for a cervical 
spine strain are met.  See 38 U.S.C.A. § 5107.

Foot Disability

The veteran contends that he has a foot disability related to 
service.  He asserts that beginning in 2003, his feet would 
tingle when standing for long periods of time. 

The problem with this issue is that there is no current 
diagnosis of a foot disability.  VA afforded the veteran 
examinations for his claims.  The report from the first one 
in April 2004 noted that numbness in the hands and feet could 
be due to compression of the nerves in the cubital tunnel at 
night.  The examiner found that since the numbness 
disappeared within a few minutes of awakening, it was not as 
likely as not that there was any neurological disorder 
affecting the hands.  The Board notes that since the examiner 
addressed the numbness of the hand and feet, he intended to 
indicate that there was no neurological disorder affecting 
the feet as well.  VA afforded the veteran another 
examination in December 2007 for which the claims folder was 
reviewed.  Upon extensive testing of the veteran, the 
examiner concluded that despite the veteran's complaints of 
numbness and tingling in the feet, there were no significant 
findings on any examination and no specific diagnosis had 
ever been established.  Review of the claims folder fails to 
show a diagnosis for the foot disability manifested by 
numbness and tingling.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for either a left or foot disability is not 
warranted.
  
Even if there was a current diagnosis of a foot disability, 
the Board finds that service connection would nevertheless be 
denied.  There was one complaint in service in October 2003 
of foot numbness.  An assessment of low back pain associated 
with radiculopathy was noted.  Notably, no foot diagnosis was 
given.  There were not further complaints in service and any 
disability in service appears to have been acute and 
transitory, and resolved without residuals.  Additionally, 
there is no opinion which provides a nexus between service 
and current complaints.  In fact, the December 2007 VA 
examination report noted that it was less likely as not that 
any current bilateral foot numbness and tingling was the 
result of service.  Therefore, even with a current diagnosis 
of a foot disability, service connection would still be 
denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a left or right foot disability related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).





(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a cervical spine strain is granted.

Service connection for a left foot disability manifested by 
numbness and tingling is denied.  

Service connection for a right foot disability manifested by 
numbness and tingling is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


